Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102017000855.8, filed on 01/31/2017 was received with the present application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Lisa Serdynski on 10/26/2021.

The claims in the application has been amended as follows:

Claims 4-5, 7-8, 11-17 are canceled with the permission from applicant’s representative (Lisa Serdynski) for being drawn to nonelected species I-II and IV-V . 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:

Claims 1, 10, and 18-21 are allowed.
Claims 2-3, 6, and 9 were canceled by the applicant in the amendments filed on 07/16/2021, while claims 4-5, 7-8, 11-17 are canceled by the examiner with applicant’s authorization as noted above.

	The prior art of record, either individual or in combination, fail to teach or suggest a multi sprocket arrangement having the particular collective structure recited within independent claim 1. More specifically, a sprocket arrangement comprising: a first sprocket mounted on a profile base of a carrier profiler on a driver, a second sprocket (which has a smaller outer diameter than the outer diameter of the said sprocket) disposed axially outboard of the driver/ first sprocket, and a third sprocket (which has a smaller outer diameter than the outer diameter of said second sprocket) disposed axially outboard of the second sprocket; the first sprocket including a first flange portion that extends in an axial direction parallel to the rear wheel axis towards a flat side of the sprocket so as to form a L-shaped cross section with said first sprocket, and that has a circumferential length corresponding to at least two teeth; a second sprocket including a second flange portion that also extends in an axial direction parallel to the rear wheel axis towards a flat side of the third sprocket so as to form a L-shaped cross section with said second sprocket, and that also has a circumferential length corresponding to at least two teeth; wherein, the first sprocket is connected to the second sprocket by welding the first free end at the end of L-shaped first flange portion to the flat side of the second sprocket, and the second sprocket is connected to the third sprocket by welding the second free end at the end of L-shaped second flange portion to the flat side of the second sprocket. As detailed in the previous office action (04/19/2021), Braedt et al. (U.S. PGPUB 2015/0024884A1) in view of Monka (Great Brittan Patent Publication GB2177268A) teach a modified multi sprocket arrangement with a first sprocket, a second sprocket, and a third sprocket, all having the relative inner diameters, relative outer dimeters, and arranged with respect to a driver of a bicycle wheel similar to the configuration in applicant’s claimed invention. Where, Monka suggest providing the first sprocket with an axially extending first flange portion that makes a L-shaped cross section with the first sprocket and that extends in a circumferential direction of at least two teeth lengths, and providing the second sprocket with an axially extending second flange portion that makes a L-shaped cross section with the second sprocket and that extends in a circumferential direction of at least two teeth lengths; and the first flange portion being welded to a flat side of the second sprocket, while the second flange portion is welded to a flat side of the third sprocket. However, the Monka fail to disclose the welding of the first flange portion to the flat side of the second sprocket occurring at the first free end of the L-shaped cross section formed by the first flange portion, and the welding of the second flange portion to the flat side of the third sprocket occurring at the second free end of the L-shaped cross section formed by the second flange portion. On the contrary, the Monka 
In addition, the prior art of record, either individual or in combination, further fail to disclose or render obvious a bicycle drive having the specific structural configuration recited within independent claim 19. That is because, the bicycle drive described by claim 19 limitations requires a multi sprocket arrangement comprising the same particular features as the multi sprocket arrangement in claim 1; which appears to be allowable over all the pertinent prior art disclosure identified by the examiner as noted above. Therefore, claim 19 limitation also appears to include allowable subject matter over cited prior art; especially when said limitations are viewed in light of applicant’s specification.
Accordingly, the multi sprocket arrangement and the bicycle drive claimed by the applicant within respective claims 1, 10, and 18-21, are both determined to be allowable over prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654